E. BRYAN WILSON
Acting United States Attorney

SETH M. BEAUSANG
Assistant U.S. Attorney
U.S. Attorney’s Office, District of Alaska
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Rm. 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
E-mail: Seth.Beausang@usdoj.gov

Attorneys for Defendant

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

                                              )
   KLOOSTERBOER INTERNATIONAL
                                              )
   FORWARDING LLC and ALASKA
                                              )
   REEFER MANAGEMENT LLC,
                                              )
                                              )
                        Plaintiffs,
                                              )
   vs.
                                              )
                                              )
   UNITED STATES OF AMERICA, U.S.
                                              )
   DEPARTMENT OF HOMELAND
                                              )
   SECURITY, U.S. CUSTOMS AND
                                              )
   BORDER PROTECTION, and TROY A.               Case No. 3:21-cv-00198-SLG
                                              )
   MILLER, U.S. Customs and Border
                                              )
   Protection Acting Commissioner, in his
                                              )
   official capacity,
                                              )
                                              )
                        Defendants.

    DEFENDANTS’ NOTICE OF FILING DVD CONVENTIONALLY




         Case 3:21-cv-00198-SLG Document 46 Filed 09/13/21 Page 1 of 2
   Defendants, through counsel, hereby file conventionally on a DVD video

Exhibits C and D with the Court as referenced in Hebert’s Declaration at Dkt.

39.



      RESPECTFULLY SUBMITTED this 13th day of September 2021, in

Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney


                                           s/ Seth M. Beausang
                                           Assistant U.S. Attorney
                                           Attorney for the Defendant



CERTIFICATE OF SERVICE
I hereby certify that on September 13, 2021,
a copy of the foregoing was served electronically on:

David Karl Gross, ABA #9611065
Edward E. McNally, ABA #9203003
Marc E. Kasowitz (Pro Hac Vice)
David J. Abrams (Pro Hac Vice)
David E. Ross (Pro Hac Vice)
Hector Torres (Pro Hac Vice)
Kim Conroy (Pro Hac Vice)
Attorneys for Plaintiffs

s/ Seth M. Beausang
Office of the U.S. Attorney



Kloosterboer v. United States, et al.
Case No. 3:21-cv-00198-SLG Page 2 of 2


       Case 3:21-cv-00198-SLG Document 46 Filed 09/13/21 Page 2 of 2
